UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 or [_]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to MARATHON PATENT GROUP, INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-171214 01-0949984 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11100 Santa Monica Blvd., Ste. 380 Los Angeles, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (800) 804-1690 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x]No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer (Do not check if smaller reporting company) [_] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes[_] No[x] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.5,746,808 shares of common stock are issued and outstanding as of August 13, 2014. Table of Contents TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets 2 Consolidated Statements ofOperations (unaudited) 3 Consolidated Statements of Cash Flows (unaudited) 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 PART II – OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults upon Senior Securities 37 Item 4. Mine Safety Disclosures 37 Item 5. Other Information 37 Item 6. Exhibits 38 OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, “Marathon Patent Group, Inc.,” “we,” “us,” “our” and similar terms refer to Marathon Patent Group, Inc., a Nevada corporation, and subsidiaries. -1- Table of Contents Item 1. Financial Statements MARATHON PATENT GROUP, INC. AND SUBSIDIARIES (FORMERLY AMERICAN STRATEGIC MINERALS CORPORATION) CONSOLIDATED BALANCE SHEETS June30, December31, (Unaudited) (Audited) ASSETS Current assets: Cash $ $ Accounts receivable - net Marketable securities - available for sale securities Prepaid expenses and other current assets Total current assets Other assets: Property and equipment, net Intangible assets, net Goodwill Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Notes payable - Liabilities of discontinued operations Total liabilities Stockholders' Equity: Convertible Preferred stock Series A, $.0001 par value, 50,000,000 shares authorized: 1,023,579 and 0 issued and outstanding at June 30, 2014 and December 31, 2013, respectively - Convertible Preferred stock Series B, $.0001 par value, 50,000,000 shares authorized: 391,000 and 0 issued and outstanding at June 30, 2014 and December 31, 2013, respectively 39 - Common stock, $.0001 par value; 200,000,000 shares authorized; 5,613,632 and 5,489,593 issued and outstanding at June 30, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated other comprehensive loss - marketable securities available for sale ) ) Accumulated deficits ) ) Total Marathon Patent Group, Inc. equity Non-controlling interest in subsidiary ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ Theaccompanying notes are an integral part of these consolidated financial statements. -2- Table of Contents MARATHON PATENT GROUP, INC. AND SUBSIDIARIES (FORMERLY AMERICAN STRATEGIC MINERALS CORPORATION) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED JUNE 30, 2014 FOR THE THREE MONTHS ENDED JUNE 30, 2013 FOR THE SIX MONTHS ENDED JUNE 30, 2014 FOR THE SIX MONTHS ENDED JUNE 30, 2013 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ Cost of revenues Gross profit Expenses Amortization of patents Compensation and related taxes Consulting fees Professional fees General and administrative Total operating expenses Operating loss from continuing operations ) Other income (expenses) Other income ) - ) - Interest income ) ) Interest expense ) ) Total other income (expenses) ) ) Loss from continuing operations before provision for income taxes ) Provision for income taxes - Loss from continuing operations ) Discontinued operations: Income from discontinued operations, net of tax - - Net loss ) Deemed dividends related to beneficial conversion feature of Series A preferred stock ) - ) - Net loss available to common shareholders ) Loss available to common shareholdersper common share, basic and diluted: Loss from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations - - - $ ) $ ) $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING - Basic and Diluted Theaccompanying notes are an integral part of these consolidated financial statements. -3- Table of Contents MARATHON PATENT GROUP, INC. AND SUBSIDIARIES (FORMERLY AMERICAN STRATEGIC MINERALS CORPORATION) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS FOR THE SIX MONTHS ENDED JUNE 30, 2014 ENDED JUNE 30, 2013 (Unaudited) (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Amortization of intangible assets Amortization of prepaid expenses in connection with the issuance of common stock issued for prepaid services Stock based compensation relating towarrants Stock based compensation Common stock issued for services - Non-cash revenue - ) Changes in operating assets and liabilities Accounts receivable ) Assets of discontinued operations - current portion - Prepaid expenses and other current assets ) Accounts payable and accrued expenses Net cash provided by(used in) operating activities ) Cash flows from investing activities: Purchases of patents ) ) Purchase of property and equipment - ) Proceeds received from the saleof real estate property (discontinued operations) - Acquisition of Cyberfone Systems, LLC (cash portion) - ) Capitalized cost related to improvements of real estate property (discontinued operations) - ) Net cash (used in) provided by investing activities ) Cash flows from financing activities: Payment on note payable in connection with the acquisition of IP Liquidity ) - Cash received upon exercise of warrant - Payment on note payable in connection with the acquisition of Cyberfone Systems, LLC - ) Proceeds received from sale of Preferred Stock / common stock, net of issuance costs Net cash provided by financing activities Netincrease in cash Cash at beginning of period Cash at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOWINFORMATION: Cash paid for: Interest $
